DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
		1. Status of Claims:
	Claims 6-13 and 15-22 were withdrawn;
Claims 23-27 were newly added.
	
	2.  Specification:
		Applicant's cooperation in correcting the informalities in the Specification is appreciated.  
The Amendment to Specification, filed on 08/25/2021, has been acknowledged.

It is noted that as the suggested terms are adopted to amend the Specification, Claims should be amended to be incorporated with the amended Specification.

Election/Restrictions
1. Applicant’s election without traverse of the Species of Figure 1 in combination with Figure 7, which encompasses Claims 5 and 14 in the reply filed on 08/25/2021 is acknowledged.

2. Applicant’s election with traverse of Species of Figure 1 in combination with Figure 7, which encompasses Claims 5 and 14 in the reply filed on 08/25/2021, is acknowledged; however, rendered moot in view of the allowance of generic claims 5 and 14, the non-elected claims 6-13 and 15-22 has been rejoined with their base claims.
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement for inventions drawn to the species of Figure 1 in combination with Figure 7, which encompasses Claims 5 and 14 in the reply filed on 08/25/2021, is hereby withdrawn and claims 6-13 and 15-22 are hereby rejoined and fully examined for patentability under 37 CFR 1.1 04. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, Claims 5-22 and newly added Claims 23-27 are examined on their merits.
Drawings
1. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second axle” (See Claims 9 and 18); “third axle” (See Claims 10 and 19); “… belts or other type of connection that transfers mechanical power” (See Claims 11 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

2. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “gears” or “transmissions” (See Figure 8); “element” (See Figure 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    491
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    505
    591
    media_image2.png
    Greyscale


Specification
In the Abstract:
Since the Abstract is too long, Applicant is requested to submit a substitute Abstract to meet the requirement set forth below:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


    PNG
    media_image3.png
    678
    737
    media_image3.png
    Greyscale

In the Specification:
a. In the specification, applicants should avoid of using the form and legalphraseology "said". This form and legal phraseology "said" should be replaced by -- the -- (i.e. Paragraph [001], line 4; Paragraph [004], line 10; Paragraph [017], line 1; Paragraph [044], lines 4 and 8-9; Paragraph [044.1], line 3; Paragraph [044.2], lines 3 and 7; Paragraph [044.3], line 3; and Paragraph [044.4], lines 3 and 6).

b. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In Claim 23, the recitations of “… with reciprocating pistons or rotary pistons…”; and “… an intake and exhaust manifold …” have no support from the original specification and the Amendment to Specification filed on 08/25/2021.

In Claim 25, the recitation of “… with reciprocating pistons or rotary pistons…”; and “… an intake and exhaust manifold …” have no support from the original specification and the Amendment to Specification filed on 08/25/2021.

Claim Suggestions
Claims 5-27 are suggested to be revised as following to address non-antecedent basis, redundancy, grammatical errors and punctuations; as well as to maintain consistency of claimed limitations.
5. A turbo compressor for an internal combustion engine having an air intake pipe and an exhaust pipe comprising: 
a first exhaust gas turbine having a first intake in fluid communication with the exhaust pipe and a first discharge in fluid communication with an ambient environment [[;
wherein the first exhaust gas turbine is fixedly attached to a first axle and rotates the first axle in response to a supply of pressurized exhaust gas from the engine; 
an intake [[air turbine having a second intake in fluid communication with the air intake pipe and having a second discharge in fluid communication with the internal combustion engine [[; 
wherein the intake [[air turbine is fixedly attached to the first axle and rotates the first axle in response to a supply of air under pressure from an ambient environment;
a return [[air turbine having a third intake in fluid communication with the air intake pipe and a third discharge in fluid communication with a first compressor [[; 
wherein the return [[air turbine is fixedly attached to the first axle and rotates the first axle in response to a supply of air under pressure from a return pipe; and
wherein the return pipe [[connects the third intake to the air intake pipe; 
a valve installed in the return pipe for [[regulating a returning mass flow; 
wherein the first compressor [[has/includes a fourth intake in fluid communication with the air intake pipe and a fifth intake in fluid communication with the third discharge [[; 
wherein the fourth and fifth intakes [[being united or]] are separated [[;  
wherein the first compressor is fixedly attached to the first axle and rotates in response to the rotation of the first axle in order to supply pressurized air from the air intake pipe and the return [[air turbine to the [[internal combustion engine; and 
wherein the first compressor [[further has/includes a fourth Page 4discharge in fluid communication with an intercooler [[; 
wherein the fourth discharge combines the air from the intake pipe and the air from the return [[air turbine; and [[,]] 
wherein the intercooler [[has/includes a sixth intake in fluid communication with the fourth discharge and a fifth discharge [[; and
wherein the intercooler [[has/includes a heat exchange surface between the sixth intake and the fifth discharge [[; 
wherein a temperature of air in the sixth intake is higher than a temperature of air at the fifth discharge [[; and
wherein the fifth discharge is in fluid communication with the second intake.
	It is noted that either “has” or “includes” is selected to be claimed in Claim.

6. The turbo compressor of claim 5, further comprises a second compressor having a seventh intake and a sixth discharge installed in fluid communication with the first compressor and a second exhaust gas turbine having a eighth intake and a seventh discharge installed in fluid communication with the first exhaust gas turbine.  

7. The turbo compressor of claim 6, wherein the second compressor is mounted to the first axle and rotates in response to the rotation of the first axle in order to provide a supply of pressurized air from the air intake pipe.  

8. The turbo compressor of claim 6, wherein the second exhaust turbine is mounted to the first axle and rotates the first axle in response to a supply of pressurized air from the exhaust pipe.  

9. The turbo compressor of claim 6, further comprising a second axle supporting the second compressor and the second exhaust turbine for rotation thereabout.  

10. The turbo compressor of claim 5, further comprising a third axle supporting one or more turbines and/or compressors [[.

11. The turbo compressor of claim 10, wherein the third axle is connected to the first axle by gears, belts or other type of connection that transfers mechanical power [[.

12. The turbo compressor of claim 6, further comprising a second intercooler having a ninth intake and an eighth discharge, the second intercooler is positioned between the first compressor and the second compressor and is in fluid communication therewith.  

13. The turbo compressor of claim 5, further comprising a mechanical compressor positioned in fluid communication with the internal combustion engine.

14. A power supply system for vehicles comprising: 
an internal combustion engine having an air intake pipe and an exhaust pipe; and
a turbo compressor having an air intake pipe and an exhaust pipe, and further comprising: 
a first exhaust gas turbine having a first intake in fluid communication with the exhaust pipe and a first discharge in fluid communication with an ambient environment [[;
wherein the first exhaust gas turbine is fixedly attached to a first axle and rotates the first axle in response to a supply of pressurized exhaust gas from the engine; 
an intake [[air turbine having a second intake in fluid communication with the air intake pipe and having a second discharge in fluid communication with the internal combustion engine [[; 
wherein the intake [[air turbine is fixedly attached to the first axle and rotates the first axle in response to a supply of air under pressure from an ambient environment;
a return [[air turbine having a third intake in fluid communication with the air intake pipe and a third discharge in fluid communication with a first compressor [[; 
wherein the return [[air turbine is fixedly attached to the first axle and rotates the first axle in response to a supply of air under pressure from a return pipe; and
wherein the return pipe [[connects the third intake to the air intake pipe; 
a valve installed in the return pipe for regulating a returning mass flow; 
wherein the first compressor [[has/includes a fourth intake in fluid communication with the air intake pipe and a fifth intake in fluid communication with the third discharge [[; 
wherein the fourth and fifth intakes [[being united or]] are separated [[and united in the [[;  
wherein the first compressor is fixedly attached to the first axle and rotates in response to the rotation of the first axle in order to supply pressurized air from the air intake pipe and the return [[air turbine to the system [[; and 
wherein the first compressor [[further has/includes a fourth Page 4discharge in fluid communication with an intercooler [[; 
wherein the fourth discharge combines the air from the intake pipe and the air from the return [[air turbine; and [[,]] 
wherein the intercooler [[has/includes a sixth intake in fluid communication with the fourth discharge and a fifth discharge [[; and
wherein the intercooler [[has/includes a heat exchange surface between the sixth intake and the fifth discharge [[; 
wherein a temperature of air in the sixth intake is higher than a temperature of air at the fifth discharge [[; and
wherein the fifth discharge is in fluid communication with the second intake.

15. The power supply system of claim 14, further comprises a second compressor having a seventh intake and a sixth discharge installed in fluid communication with the first compressor and a second exhaust gas turbine having a eighth intake and a seventh discharge installed in fluid communication with the first exhaust gas turbine.  
16. The power supply system of claim 15, wherein the second compressor is mounted to the first axle and rotates in response to the rotation of the first axle in order to provide a supply of pressurized air from the air intake pipe.  

17. The power supply system of claim 15, wherein the second exhaust turbine is mounted to the first axle and rotates the first axle in response to a supply of pressurized air from the exhaust pipe.  

18. The power supply system of claim 15, further comprising a second axle supporting the second compressor and the second exhaust turbine for rotation thereabout.  

19. The power supply system of claim 14, further comprising a third axle supporting one or more turbines and/or compressors [[.

20. The power supply system of claim 19, wherein the third axle is connected to the first axle by gears, belts or other type of connection that transfers mechanical power [[.

21. The power supply system of claim 15, further comprising a second intercooler having a ninth intake and an eighth discharge, the second intercooler is positioned between the first compressor and the second compressor and is in fluid communication therewith.  
22. The power supply system of claim 14, further comprising a mechanical compressor positioned in fluid communication with the internal combustion engine.

23. A turbo compressor engine system [[
an internal combustion engine that includes an intake pipe and an exhaust [[pipe; 
a first turbine coupled to a first shaft, the first turbine configured to receive hot and pressured gases from the internal combustion engine [[; 
wherein the first turbine rotates about the first shaft; 
a [[
an intercooler coupled to an output of the [[;  
wherein the intercooler is configured to receive the compressed air stream from the [[
a second turbine coupled to the first shaft; 
a third turbine coupled to the first shaft [[;
wherein the third turbine is configured to receive the cooled compressed air stream from the intercooler and to discharge an expanded cooled air stream to the engine; 
a return and relief valve in fluidic communication with the expanded cooled air stream from the third turbine and the second turbine [[; 
wherein the return and relief valve discharges an excess expanded cooled air stream; 
wherein the second turbine is configured to receive the excess expanded cooled air stream from the return and relief valve and discharge the excess expanded cool air stream to the Attorney Docket No. 28225-890002compressor intake thereby closing the fluidic communication and sending air to the compressor at a lower temperature than the ambient air.  

		It is noted that:
a. The terms of “an internal combustion engine with reciprocating pistons or rotary pistons” no support from the Drawings and the original Specification.
“any type of engine” has been disclosed in Paragraph [002]; however, which type of internal combustion engine is not clarified/specified such as reciprocating pistons or rotary pistons as being claimed.

    PNG
    media_image4.png
    70
    636
    media_image4.png
    Greyscale

b. The terms of “manifold” has no support from the Drawings and the original Specification.

24. [[The turbo compressor [[
It is noted that:
The terms of “alcohol, methane and hydrogen” has no support from the Drawings and the original Specification.
		
“any type of engine” has been disclosed in Paragraph [002]; however, which type of internal combustion engine is not clarified/specified such as alcohol, methane, and hydrogen as being claimed.

    PNG
    media_image4.png
    70
    636
    media_image4.png
    Greyscale


“… diesel engine” has been disclosed in Paragraph [041].

    PNG
    media_image5.png
    465
    616
    media_image5.png
    Greyscale

25. [[The turbo compressor [[an additional set of turbo compressors in one of a series and a parallel fluid communication, wherein this second set of turbo compressors enhance an engine's efficiency across a broader range of speeds.  

26. [[The turbo compressor [[an additional set of turbo compressors one of connected to and disconnected from the first axle.

27. [[The turbo compressor [[

Claim Objections
Claims 5, 14, 23-24, and 27 are objected to because of the following informalities:  
In Claim 5, lines 7, 9, 11-12 and 21, the recitation of “intake gas turbine” should be replaced by – intake air turbine – (for incorporating with amendment to Specification filed on 08/25/2021).

In Claim 5, line 16, the recitation of “… the returning mass flow …” should be replaced by – … a returning mass flow … -- (for addressing non-antecedent basis of claimed limitation).

In Claim 14, lines 8, 10, 13-14 and 22, the recitation of “intake gas turbine” should be replaced by – intake air turbine – (for incorporating with amendment to Specification filed on 08/25/2021).

In Claim 14, line 17, the recitation of “… the returning mass flow …” should be replaced by – … a returning mass flow … -- (for addressing non-antecedent basis of claimed limitation).

Appropriate correction is required.

Allowable Subject Matter
Claims 5-27 would be allowable if rewritten to overcome the objections, set forth in this Office action 

Information Disclosure Statement
The information disclosure statements (PTO-1449) submitted on 24 June 2021 and 25 August 2021 have been acknowledged and placed in the file. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. Each initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McConville et al. (Pub. Number US-20140157774-A1) relates to a compressor bypass turbine generator.

Flohr (Pub. Number US-20130008161-A1) relates to a charged internal combustion engine.

Kapich (Patent Number US-5904045-A) relates to a hydro-pneumatic engine supercharger system.

Kapich (Patent Number US-5577385-A) relates to an electro-pneumatic engine supercharger system.

Shnaid (Patent Number US-5442904-A) relates to a gas turbine with bottoming air turbine cycle.

Traupel (Patent Number US-2392622-A) relates to a gas turbine plant. 

Conclusion
This application is in condition for allowance except for the following formal matters as being set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        September 13, 2021